DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application is being examined under the pre-AIA  first to invent provisions. 

2.       Claims 1-20 are presented for examination.

Double Patenting

3.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.        Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-19 of U.S. Patent No. 11,087,555. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

Current Application 
 U.S. Patent No. 11,087,555
Claim 1. A method of rendering a body part of a user using a user display device, comprising: 
tracking movement of eyes of the user; determining an estimated depth of focus based at least in part on the movement of the eyes; 
generating and focusing, based at least in part on at least the estimated depth of focus, 
a projected light beam associated with a display object; 
recognizing at least a portion of an environment of the user at least by: determining a body-centric coordinate frame at least by computing a statistic of a head position measure of the user over a plurality of time points or a plurality of time intervals; 
and deriving a position or orientation of a physical body part of the user relative to the user based at least in part upon the 
and rendering a physical body part of the user to generate a rendered body part in real time within a field-of-view of the user using 3D reconstruction software.

Claim 20. The method of claim 1, further comprising
 presenting the rendered body part of the physical body part of the user based at least in part upon the body-centric coordinate frame and the current head position measure, 
wherein the rendered body part of the physical body part is generated and presented in real time relative to the user when the physical body part is determined to be within a field-of-view of the user, 
and the rendered body part is generated using at least a 3D reconstruction software that digitally reconstructs the 
Claim 1. A user display device, comprising: a first pair of cameras

 to track movement of eyes of a user and to determine an estimated depth of focus based at least in part on the movement of the eyes; 
a projection module to generate and focus, based at least in part on at least the estimated depth of focus, 
a projected light beam associated with a display object; a sensing system to recognize at least a portion of an environment of the user at least by: determining a body-centric coordinate frame at least by computing a statistic of a head position measure of the user over a plurality of time points or a plurality of time intervals; 
and deriving a position or orientation of a physical body part of the user relative to the user based at least in part upon the 
 and a rendering module coupled to the projection module and the projection module to
 



present a rendered body part of the physical body part of the user based at least in part upon the body-centric coordinate frame and the current head position measure, 
wherein the rendered body part of the physical body part is generated and presented in real time relative to the user when the physical body part is determined to be within a field-of-view of the user, 
and the rendered body part is generated using at least a 3D reconstruction software that digitally reconstructs the 
Claim 2. The method of claim 1, further comprising 


capturing an image captured for the field-of-view of an eye of the user.
Claim 2. The user display device of claim 1, further comprising a second pair of cameras mountable on a housing of the user display device 
to capture an image captured for the field-of-view of an eye 
corresponding to each of the second pair of cameras
Claim 3. The method of claim 2, further comprising 

communicating data associated with the rendered body part to a projection module.
Claim 3. The user display device of claim 2, further comprising a processor communicatively coupled to the projection module to communicate data associated with the rendered body part to the projection module.
Claim 4. The method of claim 3, further comprising 
calculating a head pose of the user based at least in part on one or more images captured for the field-of-view of the user.
Claim 4. The user display device of claim 3, wherein the processor is configured to calculate a head pose of the user based at least in part on one or more images captured for the field-of-view of the user.
Claim 5. The method of claim 3, further comprising 

Claim 5.  The user display device of claim 3, wherein the processor is 
Claim 6. The method of claim 3, further comprising

 transmitting at least a portion of virtual world data and to receive another portion of the virtual world data.
Claim 6. The user display device of claim 3, wherein the processor is communicatively coupled to a computer network to transmit at least a portion of virtual world data and to receive another portion of the virtual world data.
Claim 7. The method of claim 3, further comprising

 rendering frames at a rate of at least 60 frames per second.  

Claim 7. The user display device of claim 3, wherein the processor or the rendering module is configured to render frames at a rate of at least 60 frames per second.
Claim 8. The method of claim 1, further comprising 
modifying the projected light beam associated with the rendered body part based at least in part on the estimate of the depth of focus.
Claim 8. The user display device of claim 1, wherein the projection module comprises a scanned laser arrangement to modify the light beam associated with the rendered body part based at least in part on the estimate of the depth of focus.
Claim 9. The method of claim 8, wherein the projected light beam has a diameter equal to or less than 0.7 mm.
Claim 9. The user display device of claim 8, wherein the projected light comprises a diameter equal to or less than 0.7 mm.
Claim 10. The method of claim 1, further comprising 

projecting infrared light to track the movement of the eyes.
Claim 10. The user display device of claim 1, wherein the first pair of cameras comprises an infrared camera paired with one or more infrared light sources to track the movement of the eyes.
Claim 11. The method of claim 1, further comprising 

sensing at least one of movement of the user, a location of the user, a direction of the user, and an orientation of the user.
Claim 11. The user display device of claim 1, further comprising a sensor assembly comprising at least one sensor to 
sense at least one of movement of the user, a location of the user, a direction of the user, or an orientation of the user, and the at least one sensor is at least one of an accelerometer, a compass, or a gyroscope.
Claim 12. The method of claim 1, further comprising

 transitioning between an augmented mode and a virtual mode, wherein the 
Claim 12. The user display device of claim 1, further comprising a user interface that is configured to 
transition between an augmented mode and a virtual mode, wherein the 
Claim 13. The method of claim 1, further comprising determining the body-centric coordinate frame based at least in part upon the statistic of the head position measure of the user, rather than measuring a body of the user.
Claim 13.  The user display device of claim 1, wherein the body-centric coordinate frame is determined based at least in part upon the statistic of the head position measure of the user, rather than measuring a body of the user.
Claim 14. The method of claim 1, further comprising: 
deriving the position or the orientation of the rendered body part through the body-centric coordinate frame, a gravity vector, and the statistic of the head position measure; and 63 of 63Docket No.: ML-0213USCON9 statistically determining the head position measure from a plurality of measures of a position or an orientation of a head of the user over the 
Claim 14. The user display device of claim 1, wherein the position or the orientation of the rendered body part is derived through the body-centric coordinate frame, a gravity vector, and the statistic of the head position measure, wherein the head position measure is statistically determined from a plurality of measures of a position or an orientation of a head of the user over the plurality of 
Claim 15. The method of claim 1, further comprising 

rendering a scene as a miniaturized view to the user at least by shifting a rendering perspective, a scale, and an accommodation distance.
Claim 15. The user display device of claim 1, the rendering user display device further configured to
 render a scene as a miniaturized view to the user at least by shifting a rendering perspective, a scale, and an accommodation distance.
Claim 16. The method of claim 1, further comprising 

modifying other projected light associated with a second object that is not the rendered body part at least by projecting a first light beam for the rendered body part on or close to a horopter and by projecting a second light beam for the second object on one or more focal planes different from the horopter based at least in part upon eye vergence of the eyes of the user such that the second object appears blurred.
Claim 16. The user display device of claim 1, wherein the projection module is configured to 
modify other projected light associated with a second object that is not the rendered body part at least by projecting a first light beam for the rendered body part on or close to a horopter and by projecting a second light beam for the second object on one or more focal planes different from the horopter based at least in part upon eye vergence of the eyes of the user such that the second object appears blurred.
Claim 17. The method of claim 1, further comprising 


providing tactile feedback, wherein the display object is at least one of a virtual object, a rendered physical object, an image, or a video.
Claim 17. The user display device of claim 1, further comprising a haptic interface device communicatively coupled to the projection module to 
provide tactile feedback, and the display object is at least one of a virtual object, a rendered physical object, an image, or a video.
Claim 18. The method of claim 1, further comprising: 

determining, in a first mode of the user display device, a first pose of the user based at least in part upon a sensor signal; 64 of 64Docket No.: ML-0213USCON9 




determining, in a second mode of the user display device, a second pose of the user based at least upon a world fiducial and one or more features extracted from 
Claim 18. The user display device of claim 1, wherein the user display device is further configured to: 
determining, in a first mode of the user display device, a first pose of the user based at least in part upon a sensor signal of a sensor,
 the sensor comprising a global positioning system, a gyroscope, or an accelerometer; 
determining, in a second mode of the user display device, a second pose of the user based at least upon a world fiducial provided by a remote server and one or more features extracted from an image; 
Claim 19. The method of claim 18, further comprising: 

receiving an instruction which, when executed, causes the user display device to exit the second mode and to enter a third mode; and determining, in the third mode of the user display device, a user's pose of the user based at least in part upon the second pose, wherein the second pose comprises higher resolution pose data than lower resolution data in the first pose.
Claim 19. The user display device of claim 18, wherein the user display device is further configured to: 
receiving an instruction which, when executed, causes the user display device to exit the second mode and to enter a third mode; and determining, in the third mode of the user display device, a user's pose of the user based at least in part upon the second pose, wherein the second pose comprises higher resolution pose data than lower resolution data in the first pose.
Claim 20. The method of claim 1, further comprising























presenting the rendered body part of the physical body part of the user based at least in part upon the body-centric coordinate frame and the current head position measure, 

and the rendered body part is generated using at least a 3D reconstruction software that digitally reconstructs the rendered body part for the physical body part.
Claim 1. Claim 1. A user display device, comprising: a first pair of cameras to track movement of eyes of a user and to determine an estimated depth of focus based at least in part on the movement of the eyes; a projection module to generate 
a projected light beam associated with a display object; a sensing system to recognize at least a portion of an environment of the user at least by: determining a body-centric coordinate frame at least by computing a statistic of a head position measure of the user over a plurality of time points or a plurality of time intervals; and deriving a position or orientation of a physical body part of the user relative to the user based at least in part upon the body-centric coordinate frame and a current head position measure; and a rendering module coupled to the projection module and the projection module to
 present a rendered body part of the physical body part of the user based at least in part upon the body-centric ordinate frame and the current head position measure, 

and the rendered body part is generated using at least a 3D reconstruction software that digitally reconstructs the rendered body part for the physical body part.



Claim Rejections - 35 USC § 103

5.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


7.        The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.        Claim 1-5, 10, 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bar-Zeev et al (PG Pub NO 2012/0113092) in view of Kim et al (PG Pub NO 2012/0117514) 

As in claim 1, Bar-Zeev et al discloses a method of rendering a body part of a user using a user display device, comprising: 
tracking movement of eyes of the user; determining an estimated depth of focus based at least in part on the movement of the eyes; (Par 0040) discloses tracks where the user is looking using depth cameras and determines at what location in the field of view the user is focused or is looking at, referred to often as the user focal region.
generating and focusing, based at least in part on at least the estimated depth of focus, a projected light beam associated with a display object; (Par 0042) discloses 
recognizing at least a portion of an environment of the user at least by: determining a body-centric coordinate frame at least by computing a statistic of a head position measure of the user over a plurality of time points or a plurality of time intervals; and deriving a position or orientation of a physical body part of the user relative to the user based at least in part upon the body-centric coordinate frame and a current head position measure; [[Par 0039] discloses, One or more sensors are used to scan the physical environment the user views thus providing data upon which a three-dimensional model of the scanned environment can be built.] and (Par 0092-0093) discloses computing device 12 will create a model of the environment that the user is in and track various moving objects in that environment. In addition, hub computing device 12 tracks the field of view of the head mounted display device 2 by tracking the position and orientation of head mounted display device 2. The model and the tracking information is provided from hub computing device 12 to processing unit 4.
Bar-Zeev et al (0093 and ) discloses said device will create a model of the environment that the user is in and track various moving objects in that environment. In addition, insert virtual image within a field-of-view of the user.  But fails to disclose and rendering a physical body part of the user to generate a rendered body part in real time within a field-of-view of the user using 3D reconstruction software. Kim et al (Fig 2, 4 and Par 0021-0025) discloses inserting a virtual model or representation of the user's hand into the virtual environment, which mirrors the actions of the user's real hand (i.e. 

As in claim 2, Bar-Zeev et al in view of Kim et al discloses the method of claim 1, further comprising capturing an image captured for the field-of-view of an eye of the user. Bar-Zeev et al, (Par 0040, 42) discloses the system will track the user's position and orientation so that the system can determine the field of view of the user, and track users view of virtual environment.

As in claim 3, Bar-Zeev et al in view of Kim et al discloses method of claim 2, further comprising communicating data associated with the rendered body part to a projection module. (Kim et al, Fig 4) 

As in claim 4, Bar-Zeev et al in view of Kim et al discloses method of claim 3, further comprising calculating a head pose of the user based at least in part on one or more images captured for the field-of-view of the user. (Par 0040, 0065, 0092-0093) discloses detect position and orientation of the user's head and eye position

As in claim 5, Bar-Zeev et al in view of Kim et al discloses the method of claim 3, further comprising estimating a head pose of the user based on the at least one of movement of the user, a location of the user, a direction of the user, or an orientation of the user. (Par 0040, 0065, oo70, 0092-0093, 0105, 0151) discloses detect position and orientation of the user via sensors continuously wherein an estimation a head pose can be performed.

As in claim 10, Bar-Zeev et al in view of Kim et al discloses method of claim 1, further comprising projecting infrared light to track the movement of the eyes. (Par 0065) the user of eye tracking illumination device 134A and eye tracking camera 134B  which emit IR light toward the eye

As in claim 11, Bar-Zeev et al in view of Kim et al discloses method of claim 1, further comprising sensing at least one of movement of the user, a location of the user, a direction of the user, and an orientation of the user. (Par 0065) the user of eye tracking illumination device 134A and eye tracking camera 134B  which emit IR light toward the eye for tracking the position of the user's eyes.


Conclusion

9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENYAM KETEMA/           Primary Examiner, Art Unit 2626                                                                                                                                                                                                                 03/12/2022